Per Curiam

This is an action for the recovery of money, and the amount in controversy as shown by the pleadings is less than one hundred dollars. The appellee makes the question that the record does not show when the certificate authorizing the appeal was made by the trial judge, and that the appeal must, therefore, be dismissed. The point made is well taken. It is true, the certificate is entitled as of the October term, 1881, and it appears that the case was decided at that term; but there is no date of either month or year when the certificate was actually made, nor is there any statement in the record that it was made at the time of the trial, or even during the term at which the trial was had. Entitling the certificate as of the October term, 1881, means no more than that the paper is of the business of that term. For aught that appears from the face of the record, it may have been made and signed months afterwards. It is scarcely necessary to say that facts conferring jurisdiction must affirmatively appear. They cannot be presumed. The appeal must be
Dismissed.